Name: Commission Regulation (EEC) No 1038/90 of 26 April 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/32 Official Journal of the European Communities 27. 4. 90 COMMISSION REGULATION (EEC) No 1038/90 of 26 April 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2), as last amended by Regulation (EEC) No 757/90 (3) ; Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 374, 22. 12. 1989, p . 51 . (3) OJ No L 83, 30. 3. 1990, p. 12. H OJ No L 84, 30. 3. 1990, p. 85. 27. 4. 90 Official Journal of the European Communities No L 107/33 ANNEX to the Commission Regulation of 26 ' April 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 19 from 7 to 13 May 1990 Week No 20 from 14 to 20 May 1990 Week No 21 from 21 to 27 May 1990 Week No 22 from 28 May to 3 June 1990 0104 10 90 (&gt;) 0104 20 90 (') 0204 10 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 020422 90 (2) 0204 23 00 (2) 0204 50 11 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 (3) 133,851 133,851 284,790 284,790 199,353 313,269 370,227 370,227 518,318 284,790 199,353 313,269 370,227 370,227 518,318 370,227 518,318 130,792 130,792 278,280 278,280 194,796 306,108 361,764 361,764 506,470 278,280 194,796 306,108 361,764 361,764 506,470 361,764 . 506,470 127,737 127,737 271,780 271,780 190,246 298,958 353,314 353,314 494,640 271,780 190,246 298,958 353,314 353,314 494,640 353,314 494,640 121,843 121,843 259,240 259,240 181,468 285,164 337,012 337,012 471,817 259,240 181,468 285,164 337,012 337,012 471,817 337,012 471,817 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 71 5/90 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.